Exhibit 10.5

Short-Term Incentive Plan of Carlyle Taylor

2011 STI Goals

 

Name: Carlyle Taylor    Job Title: President – Radiant Computer Products
Effective Dates of Plan: 1/1/11 – 12/31/11    Business Unit: Radiant Computer
Products STI Potential: 85% of Base Salary    Manager: John Heyman

Goals:

 

Goal Description

  Weight     Payout
Timing     

Budget

(show qtrly if
applicable)

  

Target

(show qtrly if
applicable)

   Comments

Company Adjusted Operating Income –

67% paid at Budget

    67 %      Annual       Q1 = N/A    Q1 = N/A           Q2 = N/A    Q2 = N/A
          Q3 = N/A    Q3 = N/A           Q4 = N/A    Q4 = N/A          
Annual = [xxxxxx]*    Annual = [xxxxxx]*    Hardware + Field Services +
Installations GP – 33% paid at Budget. This portion of bonus is only paid out if
the Adjusted Operating Income budget is achieved.     33 %      Annual       Q1
= N/A    Q1 = N/A           Q2 = N/A    Q2 = N/A           Q3 = N/A    Q3 = N/A
          Q4 = N/A    Q4 = N/A           Annual = [xxxxxx]*    Annual = N/A   

 

 

* Filed under an application for confidential treatment.